Citation Nr: 1041912	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-29 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
lumbar strain with a history of intervertebral disc herniation at 
the L5-S1 level.

2.  Entitlement to an initial, compensable rating for 
diverticulosis with lactose intolerance.

3.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a right bunionectomy.

4.  Entitlement to an initial rating in excess of 10 percent for 
residuals of left bunionectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to October 
2005.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2006 rating decision in which the RO, inter alia, granted 
service connection and assigned a 10 percent rating for a lumbar 
spine disability, a 0 percent rating for diverticulosis with 
lactose intolerance, and 0 percent ratings for residuals of a 
bunionectomy of each foot, effective November 2, 2005 (later 
changed to November 1, 2005-the day after the Veteran separated 
from service).   In May 2007, the Veteran filed a notice of 
disagreement (NOD) with the initial ratings assigned, and the RO 
issued a statement of the case (SOC) in August 2007.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in September 2007.  

Because the appeal involves disagreement with the initial ratings 
assigned following the grant of service connection, the Board has 
characterized these matters in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).  

In a December 2009 rating decision, the RO increased the ratings 
for the residuals of a bunionectomy of each foot to 10 percent, 
effective November 1, 2005.  As higher ratings are available for 
these disabilities, and the Veteran is presumed to seek the 
maximum available benefit for a disability, the claims for higher 
ratings remain viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In September 2010, the Veteran testified at a hearing at the 
Board's office in Washington, DC, before the undersigned Acting 
Veterans Law Judge (AVLJ); a transcript of the hearing is of 
record.  

The Board's decision on the matters of higher, initial ratings 
for diverticulosis with lactose intolerance and for residuals of 
a bunionectomy of each foot, is set forth below.  The claim for a 
higher, initial rating for a lumbar spine disability is addressed 
in the remand following the order; this matter is being remanded 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant when further action, on his 
part, is required.


FINDINGS OF FACT

1.  Since the November 1, 2005 effective date of the grant of 
service connection, the Veteran's diverticulosis with lactose 
intolerance has been manifested by frequent episodes of bowel 
disturbance with abdominal distress.  

2.  Since the November 1, 2005 effective date of the grant of 
service connection, the Veteran's residuals of a right 
bunionectomy have been manifested by subjective complaints of 
pain and tenderness on physical examination, but the competent 
evidence does not reflect that these disabilities are productive 
of moderately severe impairment of the right foot.

3.  Since the November 1, 2005 effective date of the grant of 
service connection, the Veteran's residuals of a left 
bunionectomy have been manifested by subjective complaints of 
pain and tenderness on physical examination, but the competent 
evidence does not reflect that these disabilities are productive 
of moderately severe impairment of the left foot.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for diverticulosis with 
lactose intolerance are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
(DC) 7327 (2010).

2.  The criteria for an initial rating in excess of 10 percent 
for residuals of a right bunionectomy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Code 5280 (2010).

3.  The criteria for an initial rating in excess of 10 percent 
for residuals of a left bunionectomy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Code 5280 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Id.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, after the Veteran's disagreement with the initial 
ratings assigned, the August 2007 SOC, along with a May 2008 
letter, set forth the criteria for higher ratings for the 
disabilities on appeal.  An October 2009 post-rating letter 
provided the appellant with information pertaining to what 
information and evidence was needed to substantiate a claim for a 
higher rating, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The October 2009 letter also provided 
general information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the above-described notice, the December 2009 
supplemental SOC (SSOC) and rating decision reflects 
readjudication of the claims for higher ratings.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of a medical opinion 
from Dr. Binder, and reports of February 2006 and November 2009 
VA examinations.  Also of record and considered in connection 
with the appeal are the transcript of the September 2010 Board 
hearing, and various written statements provided by the Veteran 
and by his representative, on his behalf.  No further RO action 
on these matters, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claims.   Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II.  Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as  to which of 
two ratings applies under a particular Diagnostic  Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating;  otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is entitlement to a higher initial rating assigned 
following the grant of service connection, evaluation of the 
medical evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
rating" (assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 Vet. 
App. at 126.

A.	Diverticulosis with Lactose Intolerance

In this case, the RO assigned a 0 percent rating for the 
Veteran's diverticulosis with lactose intolerance pursuant to 38 
C.F.R. § 4.114, DC 7399-7327.  Hyphenated diagnostic codes are 
used when a rating under one code requires use of an additional 
diagnostic code to identify the basis for the rating.  38 C.F.R. 
§ 4.27. Here, the hyphenated diagnostic code indicates an 
unlisted digestive disorder (DC 7399) rating, by analogy, under 
the criteria for diverticulitis (DC 7327).  See 38 C.F.R. § 4.20.

Under DC 7327, diverticulitis is rated as irritable colon 
syndrome, peritoneal adhesions, or colitis, ulcerative, depending 
on the predominate disability picture.  38 C.F.R. § 4.114, DC 
7327. 

In this case, as discussed further below, the predominate 
disability picture associated with the Veteran's diverticulosis 
with lactose intolerance most closely resembles irritable colon 
syndrome (i.e., diarrhea, abdominal cramping/distress).  

Irritable colon syndrome is rated pursuant to 38 C.F.R. § 4.114, 
DC 7319.  Mild symptoms with disturbances of bowel function with 
occasional episodes of abdominal distress warrant a 0 percent 
rating.  Moderate symptoms with frequent episodes of bowel 
disturbance with abdominal distress warrant a 10 percent rating.  
Severe symptoms with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress 
warrant a 30 percent rating.  38 C.F.R. § 4.114, DC 7319.

The reports of the February 2006 and November 2007 VA 
examinations reflect the Veteran's complaints of diarrhea and 
painful cramping upon consuming dairy products.  He reported 
having to change his diet to avoid high fat and dairy products.  
On physical examination, there were no abnormalities noted.  

During the September 2010 Board hearing, the Veteran said that he 
had episodes of abdominal cramping and diarrhea associated with 
lactose intolerance approximately 1 to 2 times per week lasting 
1/2 to 3 hours each time.  He said that he tried to avoid dairy 
products, but that he sometimes consumed these products by 
accident without realizing it.  He also said that even a small 
amount of dairy (i.e., butter brushed on a bun) would cause him 
abdominal distress.

When taking the above findings into account, and affording the 
Veteran the benefit of the doubt, the Board finds that, overall, 
these symptoms more nearly approximate the rating criteria for a 
10 percent rating-that is, frequent episodes of bowel 
disturbance with abdominal distress-under Diagnostic Code 7319.  

The Board notes however, that at no time since the grant of 
service connection has a rating higher than 10 percent been 
warranted.  There has been no evidence that the Veteran's 
diverticulosis with lactose intolerance has caused severe 
symptoms involving diarrhea with more or less constant abdominal 
distress.  

B.	Residuals of a Bunionectomy of Each Foot

In this case, the RO assigned 10 percent ratings for the 
residuals of a bunionectomy of each foot pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5280.  Diagnostic Code 5280 provides for 
only a 10 percent rating for severe unilateral hallux valgus, if 
equivalent to amputation of the great toe; or, due to an 
operation with resection of the metatarsal head.  38 C.F.R. § 
4.71a, Diagnostic Code 5280.  Hence, as discussed further below, 
the Board has considered whether evaluation of either disability 
under any alternative diagnostic code for evaluating 
musculoskeletal disability would provide a basis for higher 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284. 

Considering the pertinent evidence in light of applicable 
authority, the Board finds that a rating in excess of 10 percent 
is not warranted for either the service-connected right or left 
foot disability at any point since the November 1, 2005 effective 
date of the grant of service connection.

The report of the February 2006 VA examination reflects the 
Veteran's complaints of bilateral foot pain and stiffness, 
exacerbated by prolonged standing, walking, or physical exertion.  
He reported that he had a right foot bunion removed in July 2005 
and that he still had swelling at the surgical site.  

On physical examination of the right foot, the Veteran had a 
raised, red surgical scar on the right foot measuring 7.5 
centimeters long.  There was pain with dorsiflexion of the right 
hallux with no heat, redness, or swelling.  There was no 
weakness, edema, instability, or redness.  On physical 
examination of the left foot, the Veteran had an old, healed 
surgical scar measuring 5 centimeters long.  There was no edema, 
instability, or redness.  The examiner noted that the Veteran was 
unable to rise on his toes and heels due to pain.  There were no 
callosities, breakdown, or unusual shoe wear pattern that would 
indicate abnormal weight-bearing.  The Veteran did not have 
hammertoes, high arch, claw foot, or flatfeet.  There were also 
no angulations or dorsiflexion at the first metatarsophalangeal 
joints. 

A March 2007 note from Dr. Binder reflects that the Veteran had a 
hallux varus deformity (a condition where the great toe points 
away from the second toe) of the left foot as a result of fibular 
sesamoidal resection and release of fibula sesamoidal ligament 
and tendon (i.e., associated with the bunionectomy).  Dr. Binder 
stated that the hallux varus deformity was painful in shoes upon 
ambulation.

The report of the November 2009 VA examination reflects the 
Veteran's complaints of localized bilateral foot pain, occurring 
3 times per day and lasting for 1 hour.  He said that pain was 
exacerbated by physical activity and relieved by rest.  While 
standing or walking, he reported pain, but no weakness, 
stiffness, swelling, or fatigue.  He said he was unable to stand 
or walk for an extended period of time.

On physical examination of the Veteran's right and left foot, 
there was tenderness, but no painful motion, edema, disturbed 
circulation, weakness, atrophy, heat, redness or instability.  
There was active motion in the metatarsophalangeal joint of each 
great toe.  Palpation of the plantar surface of each foot 
revealed no tenderness.  Pes planus, pes cavus, hammer toes, 
Morton's metatarsalgia, hallux valgus, hallux rigidus, were not 
present.  It was noted that he required arch supports and that 
the symptoms and pain were not relieved by previously noted 
corrective shoe wear.  X-rays showed degenerative changes at the 
first metatarsophalangeal joint of each foot.  The Veteran also 
had surgical scars on each great toe.  The scar on the right 
great toe measured 6.8 x .5 centimeters, and the scar on the left 
toe measured 4.0 x .5 centimeters.  The scars were superficial 
and not painful.  There was no skin breakdown, underlying tissue 
damage, inflammation, edema, keloid formation, or disfigurement.  
There were no functional limitations due to either scar.

During the September 2010 Board hearing, the Veteran described 
foot symptoms similar to those noted above.  He primarily 
complained of foot pain with prolonged standing and walking.  He 
said he could walk approximately one mile, but not longer than 
that.  He also said that he did not have full range of motion of 
his great toe.

As noted above, Diagnostic Code 5280 does not provide for a 
rating higher than 10 percent for residuals of a bunionectomy.  
38 C.F.R. § 4.71a, DC 5280.  Hence, other diagnostic codes 
pertaining to the foot have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  However, as there is no 
evidence of flatfoot, weak foot, claw foot, anterior 
metatarsalgia, hallux rigidus, hammer toe, malunion of the tarsal 
or metatarsal bones, Diagnostic Codes 5276, 5277, 5278, 5279, 
5281, 5282, and 5283 are not for application.  Additionally, 
while adjudication of musculoskeletal disorders ordinarily 
requires consideration of the impact of functional loss under 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, Diagnostic Code 5280 is not 
predicated on loss of range of motion.  Thus, 38 C.F.R. §§ 4.40 
and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995), do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The Board points out that X-rays of the Veteran's feet have shown 
degenerative joint disease (i.e., arthritis) of the first 
metatarsal joint of each foot.  Degenerative arthritis as 
diagnosed by X-ray is generally rated under Diagnostic Code 5003.  
However, such arthritis is only rated under Code 5003 when the 
limitation of motion of the specific joint(s) involved is non-
compensable under the appropriate Diagnostic Codes and the X-ray 
shows involvement of at least two or more major joints or two or 
more minor joint groups.  38 C.F.R. § 4.71(a), Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered major 
joints.  Multiple involvements of the interphalangeal, metacarpal 
and carpal, joints of the upper extremities, or the 
interphalangeal, metatarsal and tarsal, joints of the lower 
extremities are considered groups of minor joints ratable on 
parity with major joints.  38 C.F.R. § 4.45(f).  The Veteran has 
been diagnosed with arthritis, and has reported decreased range 
of motion in each great toe (although not objectively shown); 
however, X-rays have not shown the involvement of at least two 
minor joint groups and, as such, Diagnostic Code 5003 is not for 
application.

Furthermore, based on the evidence discussed above, the Board 
finds that the evidence does not support a "moderately severe" 
level of disability for either the Veteran's right or left foot 
as would be required for a 20 percent rating under 
DC 5284 for other foot injuries.  In this regard, the evidence 
shows that the Veteran does not have painful motion, no abnormal 
weight bearing, and no weakness.  While VA examinations noted 
tenderness in each foot and Dr. Binder noted a hallux varus 
deformity of the left foot, such findings do not reflect that the 
Veteran's disability pictures for his service-connected right and 
left foot disabilities on appeal are more than moderate in 
degree.  See 38 C.F.R. § 4.71a, DC 5284.  

Finally, as noted above, the Veteran has surgical scars on each 
great toe due to the bunionectomies; however, the examinations 
did not report that the scar was tender on examination, unstable, 
discolored, or manifesting any other characteristics that would 
warrant a separate evaluation.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2010).  

C.  All Increased Rating Claims

As a final point, the Board reiterates that it has considered the 
Veteran's assertions as to his gastrointestinal and feet 
symptoms-which he is certainly competent to provide.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  As regards diverticulosis with 
lactose intolerance, his assertions as to the frequency of bowel 
disturbance provide the basis for the award of a higher rating.  
As regards his right and left foot disabilities, however, the 
criteria needed to support an increased rating-a showing of 
moderately severe foot disability or separately ratable scars-
are essentially based on medical findings within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994).  Hence, while the appellant's complaints 
regarding his feet symptoms have been considered, they are not 
considered more persuasive on these points than the objective 
medical findings which, as indicated above, do not support 
ratings higher than 10 percent for each foot.  

The Board also notes that the record fails to show that the 
Veteran is unemployable due to his service-connected 
diverticulosis with lactose intolerance or residuals of a 
bunionectomy of each foot, and the Veteran has not so claimed.  
Therefore, remand or referral of the claims for a total rating 
based on individual unemployability (TDIU) is not necessary under 
the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).

The above determinations are based on application of pertinent 
provisions of VA's rating schedule.  Additionally, with regard to 
each disability on appeal, the Board finds that at no point 
during the time period relevant to the appeal, has the disability 
been shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321 (cited to in the August 2007 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC  6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including 
marked interference with employment and frequent periods of 
hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step:  a determination of whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate each disability under consideration.  The rating 
schedule fully contemplates the described symptomatology, and 
provides for ratings higher than that assigned based on more 
significant functional impairment.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board concludes that there is 
no basis for any staged rating of the disabilities under 
consideration, pursuant to Fenderson (cited above).  A higher, 10 
percent rating for diverticulosis with lactose intolerance is 
warranted, however, initial ratings in excess of 10 percent for 
the residuals of a bunionectomy of each foot are denied.  In 
reaching the decision to award a higher rating for diverticulosis 
with lactose intolerance, the Board has favorably applied the 
benefit-of- the-doubt doctrine.  In reaching the decision to deny 
higher ratings for residuals of a bunionectomy of each foot, the 
Board finds that that the preponderance is against assignment of 
any higher ratings during the relevant time period.  See 38 
U.S.C.A. §§ 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. 
Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

A 10 percent initial rating for diverticulosis with lactose 
intolerance is granted, subject to the legal authority governing 
the payment of VA compensation.

An initial rating in excess of 10 percent for residuals of a 
right bunionectomy is denied.

An initial rating in excess of 10 percent for residuals of a left 
bunionectomy is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a higher, initial rating for lumbar 
disability is warranted.

During the September 2010 Board hearing, the Veteran stated that 
he has been receiving ongoing treatment for his lumbar spine 
disability at Kenner Army Health Clinic at Fort Lee.  A review of 
the claims file reflects that an attempt has not been made to 
obtain these records.  Hence, the RO must obtain any records of 
treatment for the Veteran's lumbar spine disability from the 
Kenner Army Health Clinic. 

The Veteran also stated during the Board hearing that he does not 
believe the November 2009 VA examination accurately measured the 
range of motion of his lumbar spine.  In this regard, he said 
that he was not asked at what point painful motion began and was 
only asked to bend further.  The report of the November 2009 VA 
examination notes that the Veteran had full range of motion of 
the lumbar spine without pain.  This report contradicts the 
Veteran's repeated complaints of painful motion.  Furthermore, 
the Veteran stated that his lumbar spine has progressively 
worsened since the November 2009 VA examination.  

The Board finds that, in view of the contradictory evidence 
regarding painful motion, and the Veteran's allegations of 
worsening disability since the November 2009 VA examination, more 
contemporaneous medical findings are needed to evaluate the 
disability remaining on appeal.  Accordingly, the RO should 
arrange for the Veteran to undergo VA examination.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain all pertinent 
records of evaluation and/or treatment of the 
Veteran's lumbar spine disability from Kenner 
Army Health Clinic at Fort Lee.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should arrange for the Veteran to 
undergo VA examination to determine the 
current level of disability associated with 
his lumbar strain.  All indicated tests and 
studies (to include X- rays) should be 
accomplished, and all clinical findings 
should be reported in detail.  

Range of motion testing should be 
accomplished.  The examiner is also asked to 
comment on any evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate the 
point at which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the Veteran experiences likely 
functional loss of the thoracolumbar spine 
due to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

3.  The RO should then readjudicate the claim 
for a higher, initial rating for the 
Veteran's lumbar spine disability in light of 
all pertinent evidence and legal authority.  
If the benefit sought on appeal remains 
denied, the RO should furnish to the Veteran 
and his representative an appropriate SSOC 
and afford them an appropriate time period 
for response.

The Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


